Title: Thomas Jefferson to Bernard Peyton, 26 November 1819
From: Jefferson, Thomas
To: Peyton, Bernard


					
						Dear Sir
						
							Monticello
							Nov. 26. 19.
						
					
					Your’s of the 11th did not come to hand till last night. to have been a fortnight on the way proves great negligence on the way, which was not at the post office here, as I well know. you say you feel great embarrasment at asking my sollicitations for you at the seat of government. feel none, my dear Sir; there is nothing within my power which I am not ready to do for you, and I should be very sorry to lose any opportunity of serving you for want of being informed of it. for others I have general rules but none for yourself and a very few others.
					The delay of your letter had no ill effect. I had on the 7th written to the P.M. Genl on behalf of another. on the 14th my grandson told me you wished the place under him in Richmond. having no hesitations in any thing you wish, I immediately wrote the letter of which I inclose a copy, and I inclose it that you may know on what footing it stands. and there, for the present, I think it had better rest. when the event happens, give me instant notice. there are 3. mails a week from Richmond here, & 3. from hence to Washington. a letter cannot require more than 3. days to come to me, & 3. more for mine to Washington which will be in abundant time, as time is always given for sollicitations. besides reminding the P.M.G. of the letter of the 14th I will then write to the President himself, and make it as pointed as if I asked for my self. do the same thing as to the other office, for I think it would have an ill effect to anticipate the application without some special ground. in the first case it was the dangerous illness of the incumbent. do not, by your silence, deprive me of any opportunity of being useful to you for I am both soul & body your’s.
				 